     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 1 of 14


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ERIC REASON, an individual;              No. 20-cv-01900-WBS-EFB
     STEPHANIE BASS, an individual;
13   RASHEED REASON, individually and
     as Co-Successor-in-Interest to
14   Decedent ERIC REASON II; TYRIQUE         MEMORANDUM AND ORDER RE:
     REASON, individually and as Co-          DEFENDANT CITY OF VALLEJO AND
15   Successor-in-Interest to                 VALLEJO CHIEF OF POLICE
     Decedent ERIC REASON II; K.R.,           SHAWNY WILLIAMS’ MOTION TO
16   individually and as Co-                  DISMISS, DEFENDANT CITY OF
     Successor-in-Interest to                 RICHMOND’S MOTION TO DISMISS,
17   Decedent ERIC REASON II, by and          AND DEFENDANT RICHMOND CHIEF
     through his Guardian Ad litem            OF POLICE BISA FRENCH’S
18   LATISHA PARKER; P.R.,                    MOTION TO DISMISS
     individually and as Co-
19   Successor-in-Interest to
     Decedent ERIC REASON II, by and
20   through his Guardian Ad Litem
     LATISHA PARKER; N.M.,
21   individually and as Co-
     Successor-in-Interest to
22   Decedent ERIC REASON II, by and
     through his Guardian Ad Litem
23   NIA MILLS; E.L.R., individually
     and as Co-Successor-in-Interest
24   to Decedent ERIC REASON II, by
     and through his Guardian Ad
25   Litem SHAWNTAY DAVIS; I.R.V.,
     individually and as Co-
26   Successor-in-Interest to
     Decedent ERIC REASON II, by and
27   through his Guardian Ad Litem
     JULIA VELASQUEZ;
28
                                          1
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 2 of 14


1
                    Plaintiffs,
2
           v.
3
     CITY OF RICHMOND, a municipal
4    corporation; CITY OF VALLEJO, a
     municipal corporation; the
5    ESTATE OF VIRGIL THOMAS,
     individually and in his capacity
6    as Police Sergeant for the CITY
     OF RICHMOND; SHAWNY WILLIAMS, in
7    his individual capacity as Chief
     of Police for the CITY OF
8    VALLEJO; BISA FRENCH, in her
     individual capacity as Chief of
9    Police for the CITY OF RICHMOND;
     DOES 1-25, inclusive, in their
10   individual capacities as police
     officers for the CITY OF
11   RICHMOND and/or CITY OF VALLEJO,
     and DOES 26-50, inclusive,
12   individually and in their
     supervisory capacity as
13   employees for the Richmond
     Police Department and/or Vallejo
14   Police Department

15                  Defendants.

16

17                                 ----oo0oo----

18               Plaintiffs Eric Reason, Stephanie Bass, Rasheed Reason,

19   Tyrique Reason, and the minor children of the decedent Eric

20   Reason II (“plaintiffs”) brought this action against the City of

21   Vallejo (“Vallejo”), the City of Vallejo’s Chief of Police Shawny

22   Williams, the City of Richmond (“Richmond”), the City of

23   Richmond’s Chief of Police Bisa French, the Estate of Richmond

24   Police Sergeant Virgil Thomas, and DOES 1-50 seeking damages

25   against defendants for violation of their civil rights under 42

26   U.S.C. § 1983, conspiracy to violate their civil rights under 42

27   U.S.C. § 1985, wrongful death, negligence, violation of

28   California Civil Code § 52.1, and battery.
                                          2
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 3 of 14


1                Before the court are the City of Vallejo and the City

2    of Vallejo Chief of Police Shawny Williams’ Motion to Dismiss,

3    (Docket No. 6), the City of Richmond’s Motion to Dismiss (Docket

4    No. 8), and the City of Richmond Chief of Police Bisa French’s

5    Motion to Dismiss (Docket No. 9.)

6    I.      Factual and Procedural Background

7                Plaintiffs allege that on November 10, 2019, defendant

8    Richmond Police Department Sergeant Virgil Thomas and decedent

9    Eric Reason II became embroiled in a heated verbal confrontation

10   over a parking spot in the city of Vallejo, California.              (Compl.

11   at ¶ 1) (Docket No. 1.)      Sergeant Thomas was on administrative

12   leave at the time of this incident.          (Id. at ¶ 47.)   Mr. Reason

13   walked back towards his van after exchanging words with Sergeant

14   Thomas.    (See id. at ¶ 1)    Sergeant Thomas then raised his gun

15   and fired at Mr. Reason and shot him in the back of the head.

16   (Id.)

17               Sergeant Thomas then contacted police dispatch and

18   identified himself as a Richmond Police Department Sergeant.

19   (See Compl. at ¶ 2.)      Vallejo Police Officers responded to the

20   scene and initiated the Solano County Officer Involved Shooting
21   Protocol.     (See id.)   The Vallejo Police Department began

22   securing the crime scene and placed crime scene tape around the

23   vicinity of the shooting.      (Id.)       During this time, Vallejo

24   Police Officers allowed Sergeant Thomas to remain on scene

25   without being sequestered or cordoned off from critical items of

26   evidence.     (Id.)   Vallejo Police permitted Sergeant Thomas to
27   “disturb the crime scene and take photographs of Mr. Reason’s

28   dead body in full view of the Vallejo Police Department Officers
                                            3
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 4 of 14


1    and members of the Reason family who were gathering outside of

2    the crime scene tape.”      (Id.)   Vallejo police officers uninvolved

3    in the investigation viewed Mr. Reason’s body under a tarp. (Id.

4    at ¶ 40.)

5                In an “effort to conceal the criminal actions of

6    Sergeant Thomas and quell public outrage, the Vallejo Police

7    Department issued a press release which sought to justify the

8    shooting and overtly failed to accurately describe the true

9    circumstances of the shooting.”       (Id. at ¶ 3.)      In the aftermath

10   of the shooting, the Reason family initiated a complaint with

11   Chief of Police Shawny Williams related to the disturbance of the

12   crime scene and Sergeant Thomas photographing Mr. Reason’s

13   remains.    (Id. at ¶ 4.)    To date, the City has not formally

14   responded to the Reason family’s complaint.           (See id.)

15   II.   Discussion

16               Federal Rule of Civil Procedure 12(b)(6) allows for

17   dismissal when the plaintiff’s complaint fails to state a claim

18   upon which relief can be granted.        See Fed. R. Civ. P. 12(b)(6).

19   The inquiry before the court is whether, accepting the

20   allegations in the complaint as true and drawing all reasonable
21   inferences in the plaintiff’s favor, the complaint has stated “a

22   claim to relief that is plausible on its face.”           Bell Atl. Corp.

23   v. Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard

24   is not akin to a ‘probability requirement,’ but it asks for more

25   than a sheer possibility that a defendant has acted unlawfully.”

26   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).           “Threadbare
27   recitals of the elements of a cause of action, supported by mere

28   conclusory statements, do not suffice.”         Id.    Although legal
                                          4
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 5 of 14


1    conclusions “can provide the framework of a complaint, they must

2    be supported by factual allegations.”        Id. at 679.

3                Plaintiffs allege that the City of Vallejo, City of

4    Richmond, and their respective Chiefs of Police Shawny Williams

5    and Bisa French are liable under Monell v. Department of Social

6    Services of the City of New York, 436 U.S. 658, 694 (1978), for:

7    (1) having an unconstitutional custom or policy, (2) ratifying

8    the decisions of the officers who caused the constitutional

9    violation, and (3) failing to adequately train the police

10   officers.    (Compl. at ¶¶ 80–94.)

11               Because 42 U.S.C. § 1983 does not provide for vicarious

12   liability, local governments “may not be sued under § 1983 for an

13   injury inflicted solely by its employees or agents.”           Monell, 436

14   U.S. at 694.    “Instead, it is when execution of a government’s

15   policy or custom, whether made by its lawmakers or by those whose

16   edicts or acts may be fairly said to represent official policy,

17   inflicts the injury that the government as an entity is

18   responsible under § 1983.”       Id.   A Monell claim lies where “the

19   municipal action was taken with the requisite degree of

20   culpability and must demonstrate a direct causal link between the
21   municipal action and the deprivation of federal rights.”             Bd. of

22   Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 406 (1997).

23               To survive a motion to dismiss a Monell claim, a

24   plaintiff must do more than simply allege that a defendant

25   “maintained or permitted an official policy, custom, or practice

26   of knowingly permitting the occurrence of the type of wrongs”
27   alleged in the complaint.      See AE ex. rel. Hernandez v. Cty. of

28   Tulare, 666 F.3d 631, 637 (9th Cir. 2012).         Facts regarding the
                                            5
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 6 of 14


1    specific nature of the alleged policy, custom, or practice are

2    required; merely stating the subject to which the policy relates

3    (i.e., excessive force) is insufficient.         See id.

4                Following this rule, district courts have dismissed

5    complaints where a plaintiff alleged a single incident of

6    unconstitutional conduct as the basis for his Monell claim.           See,

7    e.g., Wallace v. City of Santa Rosa, No. C 12-6451 MMC, 2013 WL

8    4675354, *2 (N.D. Cal. Aug. 30, 2013) (dismissing a Monell claim

9    rooted in allegations of an officer’s use of excessive force

10   during a plaintiff’s arrest and finding that a single incident is

11   insufficient to support a Monell claim based on inadequate

12   training or failure to discipline).

13         A.    Claims Against the City of Vallejo

14               A municipality can be sued for “constitutional

15   deprivations visited pursuant to governmental custom.”           Monell,

16   436 U.S. at 690.     To establish liability, plaintiffs must show

17   that (1) they were deprived of a constitutional right, (2) the

18   municipality had a policy; (3) the policy amounted to a

19   deliberate indifference to their constitutional right; and (4)

20   the policy was the “moving force behind the constitutional
21   violation.”    See Mabe v. San Bernardino Cty., 237 F.3d 1101,

22   1110–11 (9th Cir. 2001)(citing Van Ort v. Estate of Stanewich, 93

23   F.3d 831, 835 (9th Cir. 1996).)

24               Here, plaintiffs have alleged that their rights were

25   violated by the City of Vallejo because (1) Sergeant Virgil

26   Thomas was permitted to remain on the crime scene and
27   photographed Eric Reason’s body, (2) Vallejo police officers

28   uninvolved in the investigation viewed Eric Reason’s body under a
                                          6
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 7 of 14


1    tarp, (3) the City of Vallejo issued a press release that made

2    inaccurate statements and was designed to defend Sergeant

3    Thomas’s actions, and (4) Chief Williams failed to respond to

4    their complaint.     (Compl. at ¶¶ 80–94.)      For the reasons

5    discussed below, even assuming that the alleged conduct

6    complained of by plaintiffs amounted to a violation of

7    constitutionally protected rights, plaintiffs have failed to

8    adequately plead a Monell claim against the City of Vallejo under

9    any theory.

10               1.   Unconstitutional Custom or Policy

11               For an unwritten policy or custom to form the basis of

12   a Monell claim, it must be so “persistent and widespread” that it

13   constitutes a “permanent and well settled” practice.           See Monell,

14   436 U.S. at 691.     In pleading such a claim, the complaint must

15   “put forth additional facts regarding the specific nature of

16   [the] alleged policy, custom, or practice.”         See AE ex. rel.

17   Hernandez, 666 F.3d at 637.       Here, the thrust of the allegations

18   against the City of Vallejo is that (1) it allegedly allowed

19   Sergeant Thomas to corrupt the crime scene and photograph the

20   decedent, (2) it allowed uninvolved Vallejo police officers to
21   view the decedent, (3) it issued a supposedly misleading press

22   release, and (4) Vallejo Chief of Police Shawny Williams failed

23   to respond to a complaint by the Reason family.          (See Compl. at

24   ¶¶ 81–85.)

25               However, plaintiffs have alleged no facts in their

26   complaint regarding an unconstitutional policy, custom or
27   practice, allegations of prior incidents, or facts which

28   demonstrate that the alleged practice was of “sufficient
                                          7
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 8 of 14


1    duration, frequency, and consistency such that the alleged custom

2    or practice has become a traditional method of carrying out

3    policy.”    See Harper v. Cty. Of Merced, 1:18-cv-005620-LJO-SKO,

4    2018 WL 5880786, *6 (E.D. Cal. Nov. 8, 2018).         Plaintiffs’

5    allegations are therefore insufficient to state a plausible, not

6    merely possible, claim for relief.        See AE ex rel. Hernandez, 666

7    F.3d at 637.

8                2.   Ratification

9                The Ninth Circuit has “found municipal liability on the

10   basis of ratification when the officials involved adopted and

11   expressly approved of the acts of others who caused the

12   constitutional violation.”       Trevino v. Gates, 99 F.3d 911, 920

13   (9th Cir. 1996).     Ratification “generally requires more than

14   acquiescence.”     Sheehan v. City and Cty. of San Francisco, 743

15   F.3d 1211, 1231 (9th Cir. 2014) (overruled on other grounds by

16   City and Cty. of San Francisco v. Sheehan, 575 U.S. 600, 1767–

17   1778 (2015)).

18               Plaintiffs’ complaint states that Vallejo Police Chief

19   Shawny Williams ratified the Vallejo police officers’ conduct by

20   failing to discipline or re-train officers following the alleged
21   corruption of the crime scene and issuance of the press release.

22   (See Compl. at ¶¶ 81–86.)      The complaint does not include any

23   factual allegations regarding any approval or ratification by the

24   City of the allegedly unconstitutional actions or the basis for

25   such approval.     Moreover, it is well- established that the “mere

26   failure to discipline [the officers] does not amount to
27   ratification of their allegedly unconstitutional actions.”           See

28   Sheehan, 743 F.3d at 1231.       The plaintiffs here have therefore
                                          8
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 9 of 14


1    failed to state a cognizable claim of ratification under Monell.

2                3.     Failure to Train

3                In order to state a claim for failure to train under

4    Monell, a plaintiff must show that: (1) the existing training

5    program is inadequate in relation to the tasks the particular

6    officers must perform; (2) the officials have been deliberately

7    indifferent to the rights of the persons with whom the police

8    come into contact; and (3) the inadequacy of the training

9    “actually caused the deprivation of the alleged constitutional

10   right.”    Merritt v. Cty. of Los Angeles, 875 F.2d 765, 770 (9th

11   Cir. 1989).      “[W]hen city policymakers are on actual or

12   constructive notice that a particular omission in their training

13   program causes city employees to violate citizens’ constitutional

14   rights, the city may be deemed deliberately indifferent if the

15   policymakers choose to retain that program.”         Connick v.

16   Thompson, 563 U.S. 51, 61 (2011.)

17               Here, plaintiffs have not provided any factual

18   allegations (1) as to how the City’s officer training is

19   inadequate, (2) that the officials have been deliberately

20   indifferent to the rights of Vallejo citizens, or (3) that the
21   inadequacy of the training was what actually caused the alleged

22   deprivation of plaintiffs’ constitutional rights.          See Merritt,

23   875 F.2d at 770.      Accordingly, plaintiffs have failed to state a

24   cognizable claim of failure to train under Monell.          Because the

25   complaint fails to state a Monell claim under any theory, the

26   court will dismiss the complaint’s fourth claim against the City
27   of Vallejo.

28
                                           9
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 10 of 14


1          B.    Claims Against the City of Richmond1

2          Plaintiffs’ sole allegation against the City of Richmond is

3     that the City of Richmond failed to discipline or retrain

4     Sergeant Thomas following the death of Eric Reason and permitted

5     him to return to his post.      (See Compl. at ¶ 71.)      Plaintiffs and

6     the City of Richmond go to great lengths to dispute whether

7     Sergeant Thomas was acting within the scope of his employment at

8     the time of the incident.      (See generally Reply to City of

9     Richmond’s Mot. to Dismiss); (See generally City of Richmond Mot.

10    to Dismiss.)    However, the court need not decide whether Sergeant

11    Thomas acted within the scope of his employment because, even

12    assuming that Sergeant Thomas did act in his official capacity,

13    plaintiffs have failed to adequately plead a claim against the

14    City of Richmond under Monell, as discussed below.

15               1.    Unconstitutional Custom or Policy

16               The thrust of the allegations against the City of

17    Richmond is that Sergeant Thomas was allowed to return to work

18    following the death of Eric Reason and was allegedly not

19    disciplined or re-trained.      (See Compl. at ¶¶ 68–71.)      However,

20    plaintiffs have alleged no facts in their complaint regarding an
21

22
           1    The City of Richmond also seeks to dismiss plaintiffs’
      sixth cause of action for wrongful death--negligence under
23    California Code of Civil Procedure §§ 377.60–377.61 because it is
      duplicative of the seventh cause of action for negligence. (See
24    City of Richmond Mot. to Dismiss at 14.) Plaintiffs concede this
      and seek to amend to cure this deficiency or file a notice
25    withdrawing and/or dismissing the duplicative cause of action.
26    (See Pls.’ Reply to City of Richmond’s Mot. to Dismiss at 21
      (Docket No. 12).) Accordingly, the court will permit plaintiffs
27    to cure this defect either by amending the complaint or filing a
      notice withdrawing or dismissing the duplicative cause of action.
28
                                          10
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 11 of 14


1     unconstitutional policy, custom or practice, allegations of prior

2     incidents, or facts which demonstrate that the alleged practice

3     was of “sufficient duration, frequency, and consistency such that

4     the alleged custom or practice has become a traditional method of

5     carrying out policy.”     See Harper, 2018 WL 5880786, at *6.

6     Instead, plaintiffs rely solely on boilerplate conclusions of

7     customs, practices and policies related to excessive force and

8     police misconduct.     (See Compl. at ¶ 72.)     Plaintiffs’

9     allegations are therefore insufficient to state a plausible, not

10    merely possible, claim for relief against the City of Richmond

11    upon this theory.     See AE ex rel. Hernandez, 666 F.3d at 637.

12               2.    Ratification

13               Plaintiffs’ complaint states that the Richmond Chief of

14    Police Bisa French ratified the Sergeant Thomas’s conduct by

15    failing to discipline or re-train him following the death of Eric

16    Reason.   (See Compl. at ¶¶ 81–87.)      However, the complaint does

17    not include any factual allegations regarding any approval or

18    ratification by the City of the allegedly unconstitutional

19    actions or the basis for such approval.        Moreover, it is well-

20    established that the “mere failure to discipline [the officers]
21    does not amount to ratification of their allegedly

22    unconstitutional actions.”      See Sheehan, 743 F.3d at 1231.

23    Plaintiffs have therefore failed to state a cognizable claim of

24    ratification against the City of Richmond under Monell.

25               3.    Failure to Train

26               Plaintiffs have not provided any factual allegations as
27    to (1) how the City’s officer training is inadequate, (2) that

28    the officials have been deliberately indifferent to the rights of
                                          11
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 12 of 14


1     Richmond citizens, or (3) that the inadequacy of the training was

2     what actually caused the alleged deprivation of plaintiffs’

3     constitutional rights.     See Merritt, 875 F.2d at 770.

4     Accordingly, plaintiffs have failed to state a cognizable claim

5     of failure to train under Monell.        Because the complaint fails to

6     state a Monell claim under any theory, the court will dismiss the

7     complaint’s third claim against the City of Richmond.

8          C.    Claims Against Vallejo Chief of Police Shawny Williams

9                and Richmond Chief of Police Bisa French

10               Plaintiffs attempt to sue Chief Williams and Chief

11    French in their individual capacities under Monell, but a Monell

12    claim may be brought only against a municipality, not an

13    individual.    See Guillory v. Orange Cty., 731 F.2d 1379, 1382

14    (9th Cir. 1984) (“Monell does not concern liability of

15    individuals acting under color of state law.”)         Monell liability

16    applies only to municipal or other local government units when a

17    plaintiff alleges unconstitutional action on the part of a

18    government entity, and “the action that is alleged to be

19    unconstitutional implements or executes a policy statement,

20    ordinance, regulation, or decision officially adopted and
21    promulgated by that body’s officers.”        Monell, 436 U.S. at 690.

22               Therefore, Monell liability only applies to government

23    entities when employees of such entities are found to have

24    committed other constitutional violations and “a policy, practice

25    or custom of the entity can be shown to be a moving force behind

26    the violation of constitutional rights.”        Dougherty v. City of
27    Covina, 654 F.3d 892, 900 (9th Cir. 2011.)

28               “Although there is a general rule that parties are
                                          12
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 13 of 14


1     allowed to amend their pleadings, it does not extend to cases in

2     which any amendment would be an exercise in futility, or where

3     the amended complaint would also be subject to dismissal.”           See

4     Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.

5     1998)(internal citations omitted).       The third and fourth claims

6     will therefore be dismissed with prejudice as against Chief

7     Williams and Chief French with prejudice because amendment of

8     these Monell claim would be futile.2

9                IT IS THEREFORE ORDERED that the City of Vallejo and

10    Vallejo Chief of Police Shawny Williams’ motion to dismiss

11    plaintiffs’ fourth claim under Monell, (Docket No. 6), the City

12    of Richmond’s motion to dismiss plaintiffs’ third claim under

13    Monell (Docket No. 8), and Richmond Chief of Police Bisa French’s

14    motion to dismiss plaintiffs’ third claim under Monell (Docket

15    No. 9) be, and the same hereby are, GRANTED.         Plaintiffs’ third

16    and fourth Monell claims against Chief French and Chief Williams

17    are dismissed with prejudice.3

18

19         2    Defendant City of Vallejo and Chief of Police Shawny
      Williams requests that the court take judicial notice of the
20    security camera footage of the shooting and the fact that Chief
      Shawny Williams joined the Vallejo Police Department on November
21    10, 2019. (Request for Judicial Notice (“City of Vallejo’s
22    RJN”)) (Docket No. 6-1).) The City of Richmond and Richmond
      Chief of Police Bisa French also request that the court take
23    judicial notice of five exhibits in support of their respective
      motions to dismiss. (See City of Richmond and Bisa French’s RJN)
24    (Docket No. 16-1).) Because the facts alleged in plaintiffs’
      complaint are insufficient to establish a Monell claim against
25    any defendant under any theory, with or without these exhibits,
26    the court need not consider whether to take judicial notice of
      them at this stage of the proceedings.
27
           3    The court expresses no opinion as to whether Chief
28    Williams and Chief French could be sued under any other theory.
                                      13
     Case 2:20-cv-01900-WBS-JDP Document 21 Filed 01/12/21 Page 14 of 14


1                Plaintiffs have twenty days from the date this Order is

2     signed to file an amended complaint if they can do so consistent

3     with this Order.    Plaintiffs also have twenty days to file a

4     notice withdrawing and/or dismissing the duplicative sixth or

5     seventh cause of action if they opt not to cure the defect by

6     amending the complaint.

7     Dated:   January 12, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          14
